Citation Nr: 1624616	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  15-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for service-connected postoperative residuals of right shoulder dislocation with myositis and osteoarthritic changes of the right glenohumeral joint (dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

In March 2015, on his VA Form 9, the Veteran requested a hearing before the Board via video-conference.  He was scheduled for a hearing on May 7, 2015.  However, on May 7, 2015, the Veteran requested a rescheduling of the hearing to allow him more time to gather additional evidence in support of his claim.  In light of this request, the Board will remand the claim on appeal in order to reschedule the Veteran for a hearing, as he has requested

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge (VLJ).  Notify the Veteran and his representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


